DETAILED ACTION
This Notice of Allowance is in response to the application filed on 12/11/2017, the Amendment & Remark filed on 07/13/2020 and the Request for Continued Examination filed on 07/30/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2020 has been entered.
 
Claim Rejections - 35 USC § 101
	Previous rejection under 35 USC 101 is withdrawn in view of the Amendment & Remark filed on 06/30/2020.

Claim Rejections - 35 USC § 112
	Previous rejection under 35 USC 112 (a) is withdrawn in view of the Amendment & Remark filed on 06/30/2020.
Allowable Subject Matter
Claims 1, 2, 4-9, 11-16 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention was previously considered to be directed to a commercial interaction – fraud detection. However, the amended claimed invention recites additional elements meaningfully integrate the commercial interaction into practical application. The examiner agrees to the applicant’s Remark that the claims improve upon conventional electronic payment processing technology by integrating the use of user computing device to capture user sleep data for determining transaction validity and that “the degree of interaction with the user’s own sleep-tracking computing device is an additional element that establishes a practical application”. As such, the claims are considered to be directed to eligible subject matter.
Based on prior searches, the prior art deemed closest to the claimed invention is Duke et al (US 10303869). Duke discloses an authentication method based on various parameters including sleep pattern. However, Duke fail to disclose the claimed operation of “in response to detecting that a user of the user computing device is asleep, continuously collect a plurality of the sleep data in real-time while the user is asleep, the plurality of the sleep data including a plurality of sleep time stamps corresponding to times when the user is determined to be asleep … calculate, based on the plurality of sleep times stamps in the first set of the plurality of the sleep data, an average time when the sleep data starts to be received; subsequent to calculating the average time when the sleep data starts to be received, determine that a second set of the plurality of the sleep data has not been received after a predefined tolerance time by comparing the average time when the plurality of the sleep data has been received and the predefined tolerance time; 221652-00894PATENT in response to determining that the second set of the plurality of the sleep data has not been received after the predefined tolerance time, generate a status request requesting the user computing device to transmit the second set of the plurality of the sleep data; receive, in response to the status request, the second set of the plurality of the sleep data; … cause the user computing device, via the electronic application, to display the fraud notification message to the user in response to the user waking up”. No combination of prior art was found to render the claimed invention obvious without improper hindsight. Thus, the claims are considered to Novel and Non-Obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955.  The examiner can normally be reached on 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHO KWONG/Primary Examiner, Art Unit 3698